 

Amendment to Change in Control Agreement

Between Sandy Spring Bancorp, Inc., Sandy Spring Bank and Jeffrey A. Welch

Dated March 9, 2012

 

 

THIS AMENDMENT, made and entered into as of the 7th day of March, 2013, by and
between Sandy Spring Bancorp, Inc. (the “Bancorp”), Sandy Spring Bank (the
“Bank”) and Jeffrey A. Welch (the “Officer”).

 

WHEREAS, the Bancorp, the Bank and the Officer entered into a change in control
agreement, dated as of March 9, 2012, (the “Agreement”); and

 

WHEREAS, the Bancorp, the Bank and the Officer desire to amend the Agreement to
make certain changes to the potential severance triggers under the Agreement;
and

 

WHEREAS, Section 13 of the Agreement provides that the parties may amend the
Agreement by a written instrument from time to time.

 

ACCORDINGLY, the Agreement is hereby amended, effective as of the date first set
forth above as follows:

 

Section 1.c. of the Agreement is deleted in its entirety and replaced with the
following new Section 1.c.:

 

“c.Good Reason. "Good Reason" shall be deemed to exist at the time that any of
the following events occurs without the Officers express written consent:

 

i.A material reduction in the Officer’s responsibilities or authority in
connection with the Officer’s employment with the Bank or the Bancorp;

 

ii.Assignment to the Officer of duties of a non-executive nature or duties for
which the Officer is not reasonably equipped by the Officer’s skills and
experience;

 

iii.A reduction in salary or benefits, or, following a Change in Control, (x)
any reduction in salary or a material reduction in benefits below the amounts to
which the Officer was entitled prior to the Change in Control or (y) the Officer
is not offered a comparable executive level position, which for purposes of this
provision shall mean an executive officer position with respect to which the
total authorities, responsibilities, compensation and benefits are comparable
with the authorities, responsibilities, compensation and benefits associated
with the Officer’s position immediately preceding the Change in Control;

 

iv.Termination of incentive and benefit plans, programs, or arrangements, or a
reduction of the Officer’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

 

v.A requirement that the Officer’s principal business office or principal place
of residence be relocated outside any county in which the Bank has its main
office, its branches, or its deposit taking Automatic Teller Machines; or the
assignment to the Officer of duties that would reasonably require such a
relocation;

 



 

 

 

vi.A requirement that the Officer spend more than thirty (30) normal working
days away from any county in which the Bank has its main office, its branches,
or its deposit taking Automatic Teller Machines during any consecutive
twelve-month period; or

 

vii.Failure to provide office facilities, secretarial services, and other
administrative services to the Officer which are substantially equivalent to the
facilities and services provided to the Officer on the Effective Date (excluding
brief periods during which office facilities may be temporarily unavailable due
to fire, natural disaster, or other calamity).

 

Notwithstanding the foregoing, a reduction or elimination of the Officer's
benefits under one or more benefit plans maintained by Bancorp or the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Officer (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plan or plans prior to such reduction or
elimination are not available to other officers of Bancorp or the Bank or any
company that controls either of them under a plan or plans in or under which the
Officer is not entitled to participate and to receive benefits on a fair and
nondiscriminatory basis.

 

Notwithstanding the foregoing, it is expected that Bancorp and the Bank will
perform all duties and agreements to be performed herein, and they shall have
the right to cure non-performance, to the extent such performance is reasonably
capable of being cured, and shall promptly upon receipt of written notice of
non-performance that the Officer describes and alleges to be Good Reason, comply
with the requirements of such notice, and further if they shall not comply with
such notice to the satisfaction of the Officer within forty-eight (48) hours
after delivery thereof, (except if such compliance cannot be reasonably
completed within forty-eight (48) hours, if Bank shall not commence to comply
with such period and thereafter proceed to completion with due diligence) the
Officer shall have the right to proceed with notice of a “Good Reason”
termination as specified above.”

 

[Signature page follows]

 



 

 

  

IN WITNESS WHEREOF, the parties have caused this amendment to the Agreement to
be duly executed and delivered, as of the date first indicated above.

 

 



  SANDY SPRING BANCORP, INC.               By:  /s/ Daniel J. Schrider    
Daniel J. Schrider     President and Chief Executive Officer               SANDY
SPRING BANK               By:  /s/ Daniel J. Schrider     Daniel J. Schrider    
President and Chief Executive Officer               OFFICER               /s/
Jeffrey A. Welch   Jeffrey A. Welch

 



 

